DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al. “23.501 § 5.6.7 & 5.13: Support of Groups and improvements of the support of Edge Computing,”.
In reference to claim 11
Nokia et al. teaches a method performed by a Policy Control Function, PCF, (e.g. PCF page 2, paragraphs 2 and 6) for handling local breakout of traffic (e.g. page 2: proposed section 5.6.7 of 3GPP TS 23.501, applying to local break out) , the method comprising: In re: Patrik DANNEBRO et al. Application No.: 16/965,073
Filed: July 27, 2020Page 4 of 10receiving a request from an Application Function, AF, (e.g. PCF receives request from AF; page 2, paragraphs 2 and 6 of proposed section 5.6.7: "An Application Function (AF) may send requests to influence SMF routing decisions for traffic of PDU session [...] The AF requests are sent to the PCF via N65 (in case of requests regarding on-going PDU sessions of individual UEs and for an AF allowed to interact directly with the 5GC NFs) or via the NEF") wherein the request indicates that traffic to a Data Network, DN, should be routed through a User Plane Function, UPF (e.g. page 3, last five paragraphs: "An Application Function may send requests to influence SMF routing decisions, for event subscription or for both [...] The DNAls are related to the information considered by SMF for UPF selection, e.g. for diverting (locally) some traffic matching traffic filters provided by the PCF").
and transmitting, to a Session Management Function., SMF, policy information indicating traffic that should be routed via the UPF to the DN (e.g. PCF provides the SMF with PCC rules see page 3, last five paragraphs)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. “23.501 § 5.6.7 & 5.13: Support of Groups and improvements of the support of Edge Computing,” in view of Li et al. (US 2018/0192471).
In reference to claim 28
Nokia et al. teaches a Policy Control Function, PCF, (e.g. PCF page 2, paragraphs 2 and 6) for handling local breakout of traffic c(e.g. page 2: proposed section 5.6.7 of 3GPP TS 23.501, applying to local break out) configured to implement a method comprising: 
receiving a request from an Application Function, AF, (e.g. PCF receives request from AF; page 2, paragraphs 2 and 6 of proposed section 5.6.7: "An Application Function (AF) may send requests to influence SMF routing decisions for traffic of PDU session [...] The AF requests are sent to the PCF via N65 (in case of requests regarding on-going PDU sessions of individual UEs and for an AF allowed to interact directly with the 5GC NFs) or via the NEF") wherein the request indicates that traffic to a Data Network, DN, should be routed through a User Plane Function, UPF (e.g. page 3, last five paragraphs: "An Application Function may send requests to influence SMF routing decisions, for event subscription or for both [...] The DNAls are related to the information considered by SMF for UPF selection, e.g. for diverting (locally) some traffic matching traffic filters provided by the PCF")
and transmitting, to a Session Management Function., SMF, policy information indicating traffic that should be routed via the UPF to the DN (e.g. PCF provides the SMF with PCC rules see page 3, last five paragraphs)
Nokia et al. does not teach that the PCF comprises at least one processor and at least one memory coupled with the at least one processor, wherein the at least one memory stores instructions executable by the at least one processor to implement the method.
Li et al. teaches a network node (e.g. network node; par. 0026, 0763) comprising at least one processor (e.g. processor par. 0026, 0763) and at least one memory (e.g. non-transitory computer readable storage medium; par. 0026, 0763) coupled with the at least one processor, wherein the at least one memory stores instructions executable by the at least one processor to implement a method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCF of Nokia et al. to comprise at least one processor and at least one memory coupled with the at least one processor, wherein the at least one memory stores instructions executable by the at least one processor to implement the method as suggested by Li et al. because it allows a medium to store instructions that may be updated as needed and hardware to implement the instructions.




Allowable Subject Matter
Claims 1-10 and 18-27 are allowed.

Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466